DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art discloses a device that provides a power transfer to an electromagnetic load from a power transmitter as described in the office action with mail date 10/29/2020 but fails to disclose the combination of “a communicator, wherein the communicator transmits a request message to the power transmitter, wherein the request message comprises a request for the power transmitter to generate a measurement electromagnetic signal in the power transfer coil; a load indication processor that determines a load indication, wherein the load indication is indicative of an electromagnetic loading of the measurement electromagnetic signal by the electromagnetic load; a detector that detects a presence of the electromagnetic load in response to the load indication; and a controller that adapts an operation of the power transfer from the power transmitter in response to the detection of the presence of the electromagnetic load” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claims 2-9
Regarding claim 13, the prior art discloses a wireless power transfer system as described in the office action with mail date 10/29/2020 but fails to disclose the combination of “a communicator, wherein the communicator transmits the request message to the power transmitter, wherein the request message comprises the request for the power transmitter to generate the measurement electromagnetic signal in the power transfer coil; a load indication processor that determines a load indication, wherein the load indication is indicative of an electromagnetic loading of the measurement electromagnetic signal by the electromagnetic load; a detector that detects a presence of the electromagnetic load in response to the load indication; and a controller that adapts an operation of the wireless power transfer system in response to the detection of the presence of the electromagnetic load” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention.
Regarding claim 14, the prior art discloses a method for a device that provides a power transfer to an electromagnetic load from a power transmitter as described in the office action with mail date 10/29/2020 but fails to disclose the combination of “transmitting a request message from the device to the power transmitter, wherein the request message comprises a request for the power transmitter to generate a measurement electromagnetic signal; determining a load indication that is indicative of a loading of the measurement electromagnetic signal by the electromagnetic load; detecting a presence of the electromagnetic load in response to the load indication; and transmitting subsequent messages from the device to the power transmitter to adapt an operation of the wireless power transfer system in response to the detection of the presence of the electromagnetic 
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        5/5/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 5, 2021